DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asterjadhi et al., US 2014/0036775 A1 (Asterjadhi hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Asterjadhi discloses a method for transmitting information, comprising:
acquiring, by a first device entity (The receiver 212 may be configured to wirelessly receive packets having different MAC header type. In some aspects, the receiver 212 is configured to detect a type of a MAC header used and process the packet accordingly, as discussed in further detail below; see Asterjadhi, paragraph [0048]), header information of an Ethernet data packet from a second device entity (As discussed above, the wireless device 202 may comprise an AP 104 or a STA 106, and may be used to transmit and/or receive communications having a plurality of MAC header types; see Asterjadhi, paragraph [0054]. Also see paragraph [0055], “a transmitter receiver pair ( e.g., an STA transmitting to an AP over an uplink) may have several "flows" between them. For example, the devices in a wireless network may transmit/receive information between each other”), wherein the header information of the Ethernet data packet comprises first indication information (In one aspect, the order bit or an "a3 present" bit of the frame control field of the MAC header 400 may be used to indicate presence or absence of the DA; see Asterjadhi, paragraph [0086]), and the first indication information is used for indicating whether the header information of the Ethernet data packet contains a target information field (Further, the packet transmitted by the STA to the AP may optionally include a destination address (DA) used for indicating a routing device to be used to route the packet. The MAC header 400 may further include a bit or field indicating whether the DA is present in the MAC header 400; see Asterjadhi, paragraph [0086]).
Regarding claim 17, Asterjadhi discloses an apparatus for transmitting information applied to a first device entity (The devices in a wireless network may transmit/receive information between each other. The information may comprise packets, which in some aspects may be referred to as data units or data frames. The packets may include overhead information (e.g., header information, packet properties, etc.) that helps in routing the packet through the network; see Asterjadhi, paragraph [0007]), comprising a memory and a processor (see Asterjadhi, Fig. 2, elements 202, 204 and 206), wherein the processor is configured to execute instructions stored in the memory (The processor 204 may also be referred to as a central processing unit (CPU). Memory 206, which may include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 204; see Asterjadhi, paragraph [0041]) to perform following operations:
acquiring header information of an Ethernet data packet from a second device entity (As discussed above, the wireless device 202 may comprise an AP 104 or a STA 106, and may be used to transmit and/or receive communications having a plurality of MAC header types; see Asterjadhi, paragraph [0054]. Also see paragraph [0055], “a transmitter receiver pair ( e.g., an STA transmitting to an AP over an uplink) may have several "flows" between them. For example, the devices in a wireless network may transmit/receive information between each other”), wherein the header information of the Ethernet data packet comprises first indication information (In one aspect, the order bit or an "a3 present" bit of the frame control field of the MAC header 400 may be used to indicate presence or absence of the DA; see Asterjadhi, paragraph [0086]), and the first indication information is used for indicating whether the header information of the Ethernet data packet contains a target information field (Further, the packet transmitted by the STA to the AP may optionally include a destination address (DA) used for indicating a routing device to be used to route the packet. The MAC header 400 may further include a bit or field indicating whether the DA is present in the MAC header 400; see Asterjadhi, paragraph [0086]).
Regarding claim 18, Asterjadhi discloses a communication device, comprising a processor and a memory (The wireless device 202 may include a processor 204 which controls operation of the wireless device 202. The processor 204 may also be referred to as a central processing unit (CPU); see Asterjadhi, paragraph [0041]), wherein the memory is configured to store a computer program and the processor is configured to call and execute the computer program stored in the memory to perform the method according claim 1 (The processor 204 typically performs logical and arithmetic operations based on program instructions stored within the memory 206. The instructions in the memory 206 may be executable to implement the methods described herein; see Asterjadhi, paragraph [0041]).
Regarding claim 19, Asterjadhi discloses a chip, comprising: a processor configured to call and run a computer program from a memory, and cause a device provided with the chip to execute the method according to claim 1 (The one or more processors may be implemented with any combination of general-purpose microprocessors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs ), programmable logic devices (PLDs), controllers, state machines, gated logic, discrete hardware components, dedicated hardware finite state machines, or any other suitable entities that can perform calculations or other manipulations of information; see Asterjadhi, paragraph [0044]).
Regarding claim 20, Asterjadhi discloses a computer readable storage medium storing a computer program, wherein the computer program enables a computer to perform the method according to claim 1 (In one or more aspects, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another; see Asterjadhi, paragraph [0156]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al., US 2014/0036775 A1 (Asterjadhi hereinafter), as applied to the claims above and further in view Ruble et al., US 9,178,717 B1 (Ruble hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Asterjadhi discloses the method of claim 1. Asterjadhi does not explicitly discloses wherein the first indication information is used for indicating whether the header information of the Ethernet data packet contains 802.1 Q label information and/or Virtual Local Area Network (VLAN) identification information. In the same field of endeavor (e.g., communication system) Ruble discloses a method related to a rooted-multipoint Ethernet virtual circuit system that comprises wherein the first indication information is used for indicating whether the header information of the Ethernet data packet contains 802.1 Q label information and/or Virtual Local Area Network (VLAN) identification information (an Ethernet data packet having a header and payload data, the header having a tag protocol identifier (TPID) field comprising a first value indicating whether a virtual local area network (VLAN) tag is included in the Ethernet data packet; see Ruble, claim 15, col. 10, lines 51-55).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ruble regarding a rooted-multipoint Ethernet virtual circuit system into the method related to transmitting packet with a MAC header that includes a destination address (DA) to facilitate routing the packet between a STA and an AP of Asterjadhi. The motivation to do so is to improve data errors and efficiently handling congestions by use VLAN tags to make dropping decisions (see Ruble, abstract and col. 1, lines 50-56).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al., US 2014/0036775 A1 (Asterjadhi hereinafter), as applied to the claims above and further in view Zhou et al., US 2016/0309397 A1 (Zhou hereinafter).
Here is how the references teach the claims.
Regarding claims 3 and 4, Asterjadhi discloses the method of claim 1. Asterjadhi does not explicitly discloses the following features.
Regarding claim 3, wherein acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity comprises:
acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity through a control plane.
Regarding claim 4, wherein the first device entity is an access network element, and the second device entity is a control plane entity in a core network; or,
the first device entity is a user plane entity in the core network, and the second device entity is a control plane entity in the core network.
In the same field of endeavor (e.g., communication system) Zhou discloses a packet transmission method that comprises the following features.
Regarding claim 3, wherein acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity comprises:
acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity through a control plane (the serving gateway control plane apparatus is configured to receive the MAC address request forwarded by the forwarding plane apparatus, acquire the MAC address according to the first correspondence and the target IP address, and send a MAC address request response, where the MAC address request response includes the MAC address; and the forwarding plane apparatus is further configured to receive the MAC address request response, and forward the MAC address request response to the base station; see Zhou, paragraph [0007]).
Regarding claim 4, wherein the first device entity is an access network element, and the second device entity is a control plane entity in a core network; or,
the first device entity is a user plane entity in the core network, and the second device entity is a control plane entity in the core network (a forwarding plane apparatus forwards a MAC address request broadcast by a base station to a serving gateway control plane apparatus, so that the serving gateway control plane apparatus acquires, according to a target IP address in the MAC address request and a first correspondence, a MAC address corresponding to the target IP address, and sends the MAC address to the base station. Therefore, the base station may successfully obtain the MAC address of a next-hop mobile core network node, and the base station may send a data packet to the mobile core network node; see Zhou, paragraph [0046]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Zhou regarding packet transmission into the method related to transmitting packet with a MAC header that includes a destination address (DA) to facilitate routing the packet between a STA and an AP of Asterjadhi. The motivation to do so is to improving success rate of packet transmission from an access network to the mobile core network by separating the forwarding plane from a control plane (see Zhou, abstract and paragraph [0004] and [0005]).

Claims 5-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al., US 2014/0036775 A1 (Asterjadhi hereinafter), in view Zhou et al., US 2016/0309397 A1 (Zhou hereinafter), as applied to the claims above and further in view of Qiao et al., US 2019/0116521 A1 (Qiao hereinafter).
Here is how the references teach the claims.
Regarding claims 5-6 and 13-15, Asterjadhi and Zhou disclose the method of claim 3 and the method of claim 4. Asterjadhi and Zhou do not explicitly disclose the following features.
Regarding claim 5, wherein when a connection of an Ethernet type is established or modified, acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity; wherein, when a PDU session of the Ethernet type is established or modified, acquiring, by the first device entity, the header information of Ethernet data packets corresponding to each PDU session of the Ethernet type, or the header information of Ethernet data packets corresponding to each QoS flow of the Ethernet type, or the header information of Ethernet data packets corresponding to each service flow of the Ethernet type, from the second device entity.
Regarding claim 6, wherein acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity through a first interface, wherein the first interface is an interface between the first device entity and the second device entity; or, acquiring, by the first device entity, from a third device entity, the header information of the Ethernet data packet from the second device entity through a second interface, wherein the second interface is an interface between the first device entity and the third device entity.
Regarding claim 13, wherein when the second device entity is the control plane entity in the core network, the second device entity acquires the header information of the Ethernet data packet from a fourth device entity; wherein the fourth device entity is a policy control function (PCP) entity, a unified data management (UDM) entity, an application function (AF) entity, or a terminal.
Regarding claim 14, wherein when the fourth device entity is a terminal, when a connection of an Ethernet type is established or modified, the second device entity acquires the header information of the Ethernet data packet from the terminal.
Regarding claim 15, wherein when a PDU session of the Ethernet type is established or modified, the terminal sends the header information of the Ethernet data packet corresponding to a specific PDU session of the Ethernet type, or the header information of the Ethernet data packet corresponding to a specific QoS flow of the Ethernet type, or the header information of the Ethernet data packet of a specific service flow of the Ethernet type, to the second device entity.
In the same field of endeavor (e.g., communication system) Qiao discloses a method related to header compression for Ethernet frame that comprises the following features.
Regarding claim 5, wherein when a connection of an Ethernet type is established or modified (For a PDU session set up with the Ethernet PDU session type, the SMF and the UPF acting as PDU session anchor may support specific behaviors related with the fact the PDU session carries Ethernet frames; see Qiao, paragraph [0150]), acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity (When receiving the PDCP PDU from the (R)AN 105, the UE 100 may perform the Ethernet frame decompression with the mapping information of Ethernet header compression and/or Ethernet header and payload header compression and send to the upper layer PDCP SDU comprising an Ethernet packets comprising an Ethernet header and payload; see Qiao, paragraph [0193]. Also see paragraph [0149], “As shown in FIG. 9, an Ethernet frame may be preceded by a preamble and start frame delimiter (SFD), which may be both part of the Ethernet packet at the physical layer. An Ethernet frame may start with an Ethernet header, which contains destination and source MAC addresses as its first two fields”); wherein, when a PDU session of the Ethernet type is established or modified (In an example, the UE may initiate a PDU session establishment for an Ethernet type PDU session; see Qiao, paragraph [0234]), acquiring, by the first device entity, the header information of Ethernet data packets corresponding to each PDU session of the Ethernet type (When receiving the PDCP PDU from the (R)AN 105, the UE 100 may perform the Ethernet frame decompression with the mapping information of Ethernet header compression and/or Ethernet header and payload header compression and send to the upper layer PDCP SDU comprising an Ethernet packets comprising an Ethernet header and payload; see Qiao, paragraph [0267]), or the header information of Ethernet data packets corresponding to each QoS flow of the Ethernet type, or the header information of Ethernet data packets corresponding to each service flow of the Ethernet type, from the second device entity.
Regarding claim 6, wherein acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity through a first interface (When receiving the PDCP PDU from the (R)AN 105, the UE 100 may perform the Ethernet frame decompression with the mapping information of Ethernet header compression and/or Ethernet header and payload header compression and send to the upper layer PDCP SDU comprising an Ethernet packets comprising an Ethernet header and payload; see Qiao, paragraph [0193]. Also see paragraph [0149], “As shown in FIG. 9, an Ethernet frame may be preceded by a preamble and start frame delimiter (SFD), which may be both part of the Ethernet packet at the physical layer. An Ethernet frame may start with an Ethernet header, which contains destination and source MAC addresses as its first two fields”. Also see paragraph [0098], “5G core network may comprise functional elements or network functions as in example FIG. 1 and example FIG. 2 where interfaces are employed for communication among the functional elements and/or network elements”), wherein the first interface is an interface between the first device entity and the second device entity (Example embodiments implement enhanced signaling mechanisms to provide Ethernet MAC address information to a (R)AN, for example, during registration procedures, ongoing connections and/or an ongoing sessions … Example embodiments implement enhanced mechanisms to support transferring user data with compressed header over an air interface between the a (R)AN and a wireless device; see Qiao, paragraph [0174]); or,
acquiring, by the first device entity, from a third device entity, the header information of the Ethernet data packet from the second device entity through a second interface, wherein the second interface is an interface between the first device entity and the third device entity.
Regarding claim 13, wherein when the second device entity is the control plane entity in the core network (The control plane interface between the (R)AN 105 and the 5G core may support connection of multiple different kinds of AN(s) (e.g. 3GPP RAN 105, N3IWF 170 for Un-trusted access 165) to the 5GC via a unique control plane protocol; see Qiao, paragraph [0117]), the second device entity acquires the header information of the Ethernet data packet from a fourth device entity (The message, sent to the new AMF 155-1 from the (R)AN 105, may comprise the Ethernet packet filter set(s) information and/or Ethernet header compression capability parameter received from the UE 100; see Qiao, paragraph [0177]); wherein the fourth device entity is a policy control function (PCP) entity, a unified data management (UDM) entity, an application function (AF) entity, or a terminal (The 5GC may be able to provide policy information from the PCF 135 to the UE 100; see Qiao, paragraph [0118]).
Regarding claim 14, wherein when the fourth device entity is a terminal (The message, sent to the new AMF 155-1 from the (R)AN 105, may comprise the Ethernet packet filter set(s) information and/or Ethernet header compression capability parameter received from the UE 100; see Qiao, paragraph [0177]), when a connection of an Ethernet type is established or modified (In case of NG-RAN: the AN parameters may include Establishment cause. The Establishment cause provides the reason for requesting the establishment of an RRC connection; see Qiao, paragraph [0253]), the second device entity acquires the header information of the Ethernet data packet from the terminal (The UE 100 may send NAS Service Request message towards the AMF 155 encapsulated in an RRC message to the RAN 105, and the RRC message(s) that may be used to carry the 5G-GUTI and this NAS message. In the message to (R)AN 105, the UE 100 may comprise one or more of the Ethernet packet filter sets per PDU session identified by a PDU session ID, and/or Ethernet packet filter set(s) per UE identified by the UE identity (s ), and/or Ethernet packet filter set(s) per data network/APN identified by a DNN, and/or Ethernet packet filter set(s) per network slice identified by an S-NSSAI (s): see Qiao, paragraph [0253]).
Regarding claim 15, wherein when a PDU session of the Ethernet type is established or modified (For a PDU session set up with the Ethernet PDU session type, the SMF and the UPF acting as PDU session anchor may support specific behaviors related with the fact the PDU session carries Ethernet frames; see Qiao, paragraph [0150]), the terminal sends the header information of the Ethernet data packet corresponding to a specific PDU session of the Ethernet type (The UE 100 may send NAS Service Request message towards the AMF 155 encapsulated in an RRC message to the RAN 105, and the RRC message(s) that may be used to carry the 5G-GUTI and this NAS message. In the message to (R)AN 105, the UE 100 may comprise one or more of the Ethernet packet filter sets per PDU session identified by a PDU session ID, and/or Ethernet packet filter set(s) per UE identified by the UE identity (s ), and/or Ethernet packet filter set(s) per data network/APN identified by a DNN, and/or Ethernet packet filter set(s) per network slice identified by an S-NSSAI (s): see Qiao, paragraph [0253]), or the header information of the Ethernet data packet corresponding to a specific QoS flow of the Ethernet type, or the header information of the Ethernet data packet of a specific service flow of the Ethernet type, to the second device entity.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Qiao regarding header compression for Ethernet frame into the method related to transmitting packet with a MAC header that includes a destination address (DA) to facilitate routing the packet between a STA and an AP of Asterjadhi and Zhou. The motivation to do so is to improve users experiences and reduce overhead by using header compression on Ethernet frame over an air interface between the a (R)AN and a wireless device (see Qiao, abstract and paragraph [0174]).

Claims 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al., US 2014/0036775 A1 (Asterjadhi hereinafter), as applied to the claims above and further in view of Qiao et al., US 2019/0116521 A1 (Qiao hereinafter).
Here is how the references teach the claims.
Regarding claims 8-12 and 16, Asterjadhi discloses the method of claim 1. 
Regarding claim 12, Asterjadji further discloses wherein the first indication information is represented by a reserved bit in the header information of the Ethernet data packet (FIG. 5 illustrates an example of a frame control (fc) field 500 of a MAC header (e.g., MAC header 300) and the types of data that may be included in the fc field 500. The fc field 500 includes the following sub-fields: a reserved subfield 502, a frame type (type) sub-field 504, a reserved subfield 506, a reserved sub-field 508, a from distribution system (from-ds) sub-field 510, a more fragments (more frag) subfield 512, a reserved sub-field 514, a power management (Pwr Mgt) sub-field 516, a more data sub-field 518, a protected frame (pf) sub-field 520, and a reserved sub-field 522. The bits of the reserved sub-fields 502, 506, 508, 514, and/or 522 may be reserved for storing information that is needed by the receiver of the frame in order to process the frame; see Asterjadhi, paragraph [0095]); or,
the first indication information is represented by a specific bit in padding bits in the header information of the Ethernet data packet; or,
the first indication information is represented by a reserved value of a PDU type in the header information of the Ethernet data packet.
Regarding claims 8-11 and 16, Asterjadhi does not explicitly disclose the following features.
Regarding claim 8, wherein acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity comprises:
acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity through a user plane.
Regarding claim 9, wherein the first device entity is a user plane entity in a core network, and the second device entity is an access network element; or,
the first device entity is an access network element, and the second device entity is a user plane entity in the core network.
Regarding claim 10, wherein the second device entity carries the first indication information in the header information of the Ethernet data packet to be sent.
Regarding claim 11, wherein the first indication information is carried in the header information of each Ethernet data packet sent by the second device entity; or,
wherein the first indication information is carried in the header information of the Ethernet data packet corresponding to a PDU session of a specific Ethernet type sent by the second device entity, or in the header information of the Ethernet data packet corresponding to a QoS flow of a specific Ethernet type, or in the header information of the Ethernet data packet corresponding to a service flow of a specific Ethernet type.
Regarding claim 16, wherein when the second device entity is the user plane entity in the core network, the second device entity acquires the header information of the Ethernet data packet from a specific tunnel of an external network.
In the same field of endeavor (e.g., communication system) Qiao discloses a method related to header compression for Ethernet frame that comprises the following features.
Regarding claim 8, wherein acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity (When receiving the PDCP PDU from the (R)AN 105, the UE 100 may perform the Ethernet frame decompression with the mapping information of Ethernet header compression and/or Ethernet header and payload header compression and send to the upper layer PDCP SDU comprising an Ethernet packets comprising an Ethernet header and payload; see Qiao, paragraph [0193]. Also see paragraph [0149], “As shown in FIG. 9, an Ethernet frame may be preceded by a preamble and start frame delimiter (SFD), which may be both part of the Ethernet packet at the physical layer. An Ethernet frame may start with an Ethernet header, which contains destination and source MAC addresses as its first two fields”) comprises:
acquiring, by the first device entity, the header information of the Ethernet data packet from the second device entity through a user plane (For a PDU session set up with the Ethernet PDU session type, the SMF and the UPF acting as PDU session anchor may support specific behaviors related with the fact the PDU session carries Ethernet frames; see Qiao, paragraph [0150]. Also see paragraph [0108], “User plane function(s) (UPF(s) 110) may handle the user plane path of PDU sessions. A UPF 110 that provides the interface to a data network supports the functionality of a PDU session anchor”).
Regarding claim 9, wherein the first device entity is a user plane entity in a core network, and the second device entity is an access network element; or,
the first device entity is an access network element, and the second device entity is a user plane entity in the core network (The functionality support for edge computing may include local routing where the 5G core network may select UPF 110 to route the user traffic to the local data network, traffic steering where the 5G core network selects the traffic to be routed to the applications in the local data network, session and service continuity to enable UE 100 and application mobility, user plane selection and reselection, e.g. based on input from application function, network capability exposure where 5G core network and application function may provide information to each other via NEF, QoS and charging where PCF may provide rules for QoS control and charging for the traffic routed to the local data network, support of local area data network where 5G core network may provide support to connect to the LADN in a certain area where the applications are deployed; see Qiao, paragraph [0138]).
Regarding claim 10, wherein the second device entity carries the first indication information in the header information of the Ethernet data packet to be sent (The registration request message may comprise Ethernet header compression capability parameter. The Ethernet header compression capability parameter may be used to indicate one or more of the following UE capabilities, such as, for example: support Ethernet header compression; support Ethernet header and payload header compression (e.g. IP header, RTP/UDP/IP header of Ethernet payload, etc.), and/or the like; see Qiao, paragraph [0176]).
Regarding claim 11, wherein the first indication information is carried in the header information of each Ethernet data packet sent by the second device entity; or,
wherein the first indication information is carried in the header information of the Ethernet data packet corresponding to a PDU session of a specific Ethernet type sent by the second device entity, or in the header information of the Ethernet data packet corresponding to a QoS flow of a specific Ethernet type, or in the header information of the Ethernet data packet corresponding to a service flow of a specific Ethernet type (If the UE 100 indicates supporting Ethernet header compression, and/or Ethernet header and payload header compression, and based on the Ethernet packet filter set (s) information, the (R)AN 105 may take one or more of actions; see Qiao, paragraph [0187]. Also see paragraph [0192], “An example action may comprise constructing a PDCP PDU comprising at least the compressed header, the payload, and a traffic type field, wherein the traffic type field indicates that the payload is of Ethernet type. An example action may comprise transmitting, by the UE 100 to the (R)AN 105, the PDCP PDU”).
Regarding claim 16, wherein when the second device entity is the user plane entity in the core network (The 5G core network may select a UPF 110 close to the UE 100 and may execute the traffic steering from the UPF 110 to the local data network via a N6 interface; see Qiao, paragraph [0138]), the second device entity acquires the header information of the Ethernet data packet from a specific tunnel of an external network (In response to the message from the New AMF 155-1, the SMF 160 may take one or more of actions. An example action may comprise allocating an IPv6 prefix for the PDU session (s) and N6 point-to-point tunneling if the PDU Type is Ethernet PDU, where the N6 tunnel may be used to transmit the user data between the UPF and a Data Network. An example action may comprise allocating the CN N6 tunnel info (e.g. UPF 110 address or identity, and tunnel endpoint identifier (e.g. TEID)) and CN N3 tunnel info (e.g. UPF 110 address or identity, and TEID) for the PDU session (s) ; see Qiao, paragraph [0225]. Also see paragraph [0196], “where the N6 tunnel may be used to transmit the user data between the UPF and a Data Network”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Qiao regarding to header compression for Ethernet frame into the method related to transmitting packet with a MAC header that includes a destination address (DA) to facilitate routing the packet between a STA and an AP of Asterjadhi. The motivation to do so is to improve users experiences and reduce overhead by using header compression on Ethernet frame over an air interface between the a (R)AN and a wireless device (see Qiao, abstract and paragraph [0174]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/16/2022